Title: To Alexander Hamilton from Jonathan Williams, 3 September 1797
From: Williams, Jonathan
To: Hamilton, Alexander


Mount Pleasant [near Philadelphia] September 3, 1797. “I took the Liberty when I saw you last in New York to intimate a wish to be employed in the treasury department, and you were so kind as to offer your aid in this respect whenever a specific object should be pointed out. The Death of D Way having left a vacancy in the mint, I have been induced to make application to be appointed Treasurer in that Department. I hope I do not presume too far on your friendship to flatter myself that you will take occasion to serve me in such way as to you may seem best.…”
